internal_revenue_service department of the treasury washington dc number release date index numbers person to contact telephone number refer reply to cc psi - plr-116551-00 date date decedent wife d1 child child child state will estate ira ira x y dear this letter responds to a letter dated date and subsequent correspondence submitted on your behalf by your authorized representative requesting rulings under sec_643 sec_661 sec_662 and sec_663 of the internal_revenue_code with regard to the distribution of ira monies from decedent’s estate the information submitted states that on d1 decedent died survived by wife child child and child will was duly admitted to probate in state article third of will provides that decedent gives devises and bequeaths to child child and to trustee for the benefit of child upon the terms and conditions set forth in article fourth to share equally the largest amount if any which can pass free of federal estate_tax under will by reason of the credit unified_credit described in sec_2010 of the code which shall be in effect for the year of decedent’s death and the state_death_tax_credit provided that use of this credit does not require an increase in the state_death_taxes payable by reason of decedent’s death however if the residual amount under article fifth is less than the spousal right of election under the law of state the value of the bequests to child child and trustee for the benefit of child shall be reduced accordingly to allow the residual amount under article fifth to the extent possible to be equal to the aforementioned spousal right of election article fourth of will provides that decedent gives devises and bequeaths to trustee the trust amount as set forth in article third to be held in trust the trustee shall pay to child the income from the trust for her support education and maintenance when child attains the age of twenty five years the trust for her benefit shall cease and the trustee shall pay over to her absolutely the principal and interest if any article fifth of will provides that all the rest residue and remainder of decedent’s estate both real and personal of every kind and description and wheresoever situated decedent gives devises and bequeaths to wife article seven of will appoints wife as executrix of will article eight of will paragraph d provides that without limitation of the powers conferred upon the executrix by statute or by general rules of law executrix is specifically authorized and empowered to make distributions in cash or in_kind upon any division of decedent’s estate as of the date of decedent’s death the amount payable to child child and trustee for the benefit of child was not ascertainable rather the amount is dependent on a number of factors which include the federal unified_credit state estate_taxes which will reduce the size of the bequest administration_expenses that are charged to principal but are not deductible for estate_tax purposes and wife’s elective share wife’s elective share under state law may exceed the residuary which in this case it did resulting in a reduction of the bequest wife’s elective share under state law equals the greater of a dollar_figure or b one-third of the net estate in determining the value of the spousal right of election under state law decedent’s net estate must first be determined in order to determine a decedent’s net estate decedent’s probate_estate and certain non- probate assets must be totaled and then reduced by debts administration_expenses and reasonable funeral_expenses but all estate_taxes are disregarded therefore under these circumstances the bequest is not ascertainable as of the date of decedent’s death included in decedent’s estate as of d1 is ira with a then value of dollar_figurex and ira with a then value of dollar_figurey ira and ira are payable to estate wife acting in her capacity as executrix of estate executrix intends to withdraw funds from decedent’s iras and have the proceeds paid to estate executrix will then exercise her discretion granted under will in allocating ira proceeds to satisfy the bequests in article third and article fifth executrix intends to pay wife’s share out of ira monies in accordance with a ruling previously issued to wife by the service wife intends to roll over a portion of the ira monies from estate to her ira sec_643 provides that the term distributable_net_income dni means with respect to any taxable_year the taxable_income of the estate_or_trust with certain modifications as provided in sec_643 and sec_661 provides that a deduction is allowed in computing the taxable_income of an estate for a given taxable_year with respect to any amounts properly paid or credited or required to be distributed for said taxable_year to the extent that the deduction does not exceed the distributable_net_income of the estate sec_662 provides that subject_to sec_662 there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not if the amount of income required to be distributed currently to all beneficiaries exceeds the distributable_net_income computed without the deduction allowed by sec_642 relating to deduction for charitable etc purposes of the estate_or_trust then in lieu of the amount provided in the preceding sentence there shall be included in the gross_income of the beneficiary an amount which bears the same ratio to distributable_net_income as so computed as the amount of income required to be distributed currently to such beneficiary bears to the amount required to be distributed currently to all beneficiaries for purposes of this section the phrase the amount of income_for_the_taxable_year_required_to_be_distributed_currently includes any amount required to be paid out of income or corpus to the extent such amount is paid out of income for such taxable_year all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year if the sum of a the amount of income_for_the_taxable_year_required_to_be_distributed_currently to all beneficiaries and b all other_amounts exceeds the distributable_net_income of the estate_or_trust then in lieu of the amount provided in the preceding sentence there shall be included in the gross_income of the beneficiary an amount which bears the same ratio to distributable_net_income reduced by the amounts specified in sec_662 as the other_amounts properly paid credited or required to be distributed to the beneficiary bear to the other_amounts properly paid credited or required to be distributed to all beneficiaries sec_663 provides that an amount which under the terms of the governing instrument is properly paid or credited as a gift or bequest of a specific sum of money or of specific property and which is paid or credited all at once or in not more than installments shall not be included as amounts falling within sec_661 or sec_662 sec_1_663_a_-1 of the income_tax regulations provides that in order to qualify as a gift or bequest of a specific sum of money or of specific property under sec_663 the amount of money or the identity of the specific property must be ascertainable under the terms of a testator’s will as of the date of his death or under the terms of an inter_vivos_trust instrument as of the date of the inception of the trust sec_663 provides that if within the first days of any taxable_year of an estate or a_trust an amount is properly paid or credited such amount shall be considered paid or credited on the last date of the preceding tax_year sec_663 provides that sec_663 shall apply with respect to any taxable_year of an estate or a_trust only if the executor of such estate or the fiduciary of such trust as the case may be elects in such manner and at such time as the secretary prescribes by regulations to have sec_663 apply for such taxable_year sec_663 provides that for the sole purpose of determining the amount of distributable_net_income in the application of sec_661 and sec_662 in the case of a single trust having more than one beneficiary substantially separate and independent shares of different beneficiaries in the trust shall be treated as separate trusts similar rules shall apply to treat substantially separate and independent shares of different beneficiaries in an estate having more than beneficiary as separate estates the existence of such substantially separate and independent shares of different beneficiaries and manner of treatment as separate trusts or estates shall be determined in accordance with regulations prescribed by the secretary decedent died after the effective date of sec_663 with respect to its application to estates but prior to the effective date date of regulations promulgated under sec_663 sec_1 c with respect to their application to estates sec_1 c provides that for estates with respect to decedents who died on or after the date that of the tax reform act of became effective but before date the irs will accept any reasonable interpretation of the separate share provisions including those that were provided in the proposed_regulations under sec_663 c b in accordance with the ruling previously issued to wife by the service executrix will fund wife’s residuary share with estate’s ira proceeds upon receipt wife will roll over the ira proceeds to her ira as decedent died prior to the effective date of sec_1 c with respect to their application to estates the executrix’s exercise of her discretion specifically granted to her by will in making distributions from estate shall be treated as a reasonable interpretation of the separate share provision ira proceeds received by estate from ira and ira for a given taxable_year of estate are included in the gross_income of estate for said year the gross_income portion of the ira proceeds enter into the computation of dni as defined in sec_643 with respect to the taxable_year of estate in which ira proceeds are received the bequest to child child and trustee in trust for the benefit of child is in the form of a pecuniary formula bequest and the amount cannot be ascertained as of the date of decedent’s death therefore the bequest to child child and trustee in trust for the benefit of child is not a specific sum of money under sec_663 because the bequest is not a specific sum of money under sec_663 the gross_income portions of the ira proceeds distributed under article third of will to child child and trustee in trust for the benefit of child are included in estate’s dni and are deductible by estate under sec_661 for a given taxable_year to the extent that estate has dni for said taxable_year with respect to which said distributions are made provided that said distributions are made within days after the close of said taxable_year of estate and executrix makes a timely election for such taxable_year under sec_663 the beneficiaries under article third of will child child and trustee in trust for the benefit of child must include in gross_income the distributions made to the beneficiaries by estate as provided by sec_662 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to executrix’s and beneficiaries’ attorneys sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
